PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/404,368
Filing Date: 6 May 2019
Appellant(s): Bluestem Brands, Inc.



__________________
Braden Katterheinrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2022-06-30.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2021-11-02 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Argument 1:  Appellant argues on Page 6 that “In modifying Jordan with Carmona, the Examiner asserts that one would modify Jordan with XGBoost of Carmona to ‘achieve transparent explainable results, so that, for example, one can explain why a certain score was given.’ As established below, Appellant first submits that Jordan already provides completely transparent and explainable results, so modifying Jordan with Carmona is unnecessary.”
	Examiner respectfully disagrees, as when two pieces of art can both work towards a common goal, they can improve one another.  In other words, Carmona can help provide better transparency and explainability when combined with Jordan.  Appellant alleges that Jordan already provides “completely” transparent and explainable results, thus implying that there is no possibility of further improvement.  However, Appellant merely assumes this, and provides no support underpinning how Jordan achieves this “completely”.  Therefore, there is no evidence that the features of Jordan and Carmona are “redundant and unnecessary” as Appellant alleges.
	Appellant continues in the same argument on Pages 8-9 that “As explained by Carmona, one of the issues with using XGBoost is that it can act like a “black box” where it can be challenging to know whether and by how much certain variables affect an outcome.  Carmona attempts to solve this black box issue by using something called the “XGBoost Explainer package”. However, Jordan does not use XGBoost, so the “Explainer package” is irrelevant to Jordan’s teachings.  There is simply no evidence on record that establishes that the “Explainer package” is useful for anything other than addressing problems with XGBoost.”
	Examiner respectfully disagrees, and reminds Appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner points out that Carmona is directed to solving the same problem as Jordan, as Carmona’s work to solve the “black box” problem is similar to Jordan’s work to indicate an effect or an amount of impact that a given predictor variable has on the response variable.  Appellant has merely alleged that Jordan’s non-use of XGBoost renders it incompatible with Carmona, and has provided no evidence that one teaches away from the other, or that combining the ideas in the two references would result in inoperability.
	Argument 2:  Appellant argues on Pages 10-11 that “the Conclusion section of Arsovski is not referring to the ‘weight of odds (WOE)’ approach. Instead, the Conclusion section is describing the ontology driven approach that ‘deals with social, political, and development components of investment.’ But, the weight of odds approach is not part of the social, political, and development components.  Moreover, the Examiner has failed to explain how Arsovski is even useful with Jordan’s approach for ‘identify [ing] adverse action codes from the predictor variables’ so that ‘the consumer can modify his or her behavior relative to the adverse action codes such that the consumer can improve his or her credit score.’ Simply copying and pasting lengthy passages and then providing a generic motivation of ‘reducing the risk of losing money’ does not explain how or why Arsovski’s specific weight of odds approach is actually useful in Jordan’s approach for ‘identify[ing] adverse action codes from the predictor variables.’ On its face, there is no clear explanation. Generic assertions untied to the specific features being incorporated are not sufficient to establish a rational reason for modification.”
Examiner respectfully disagrees.  Examiner reiterates that Arsovski teaches the mathematics recited in the instant claim: “for each of the N input variables, identifying a respective working minimum log-odds contribution”, with Arsovski’s equations describing their algorithm on Pages 302-303, as shown by the mapping below:

Arsovski teaches for each of the N input variables, identifying a respective working minimum log-odds contribution; and that for each of the N input variables, calculating a respective maximum score is based on the identified working minimum log-odds contribution for the respective input variable (Arsovski, Section IV B discloses:  “Credit analysis is the process of determining the likelihood that the customer will repay the receipt of charges on the loan. Credit scoring is a system of assigning points to a borrower, which indicate how likely it is that they will perform a certain activity, such as delay in repayment of loans [8]. The quality and quantity of historical data available are the most important factors to determining what type of scorecard should be developed. According to [7], the first step in scorecard creation is determining the core characteristic of the client and analysis of the grouped variables by using a weight of evidence (WOE).”

    PNG
    media_image2.png
    44
    375
    media_image2.png
    Greyscale

Information Value (IV), or total strength of the characteristic, comes from information theory and is measured using the formula:

    PNG
    media_image3.png
    153
    371
    media_image3.png
    Greyscale

The second step is calculating the regression coefficient using linear regression. Linear regression is a statistical technique that can be used to analyze the relationship between a single dependent variable and one or more independent variables (predictors). Third step is a scaling scorecard. In general, the relationship between odds and scores is represented by: [7]

    PNG
    media_image4.png
    41
    371
    media_image4.png
    Greyscale

If the scorecard is developed using "odds at a certain score" and "points to double the odds" (pdo), Factor and Offset can be calculated using the simultaneous equations:

    PNG
    media_image5.png
    43
    362
    media_image5.png
    Greyscale

Solving the equations for pdo, you get the following results:

    PNG
    media_image6.png
    40
    374
    media_image6.png
    Greyscale

Therefore, Factor = pdo / ln(2), Offset = Score - Factor * ln(odds)
If a scorecard were scaled where the developer wanted odds of 50:1 at 600 points and wanted the odds to double every 20 points (that is, pdo = 20), Factor and Offset would be as follows:
Factor = 20 / ln(2) = 28.8539,
Offset = 600 - 28.8539 * ln(50) = 487.123
So, each score corresponding to each set of odds can be calculated as follows:
Score = 487.123 + 28.8539 * ln(odds)
For each attribute, the WOE and the regression coefficient are multiplied together. Then, a fraction of the regression intercept is added. Multiply this by -1 and by Factor and finally add a fraction of Offset. An applicant's total score is then proportional to the logarithm of the predicted good/bad odds of that applicant. The points allocated to attribute i of characteristic j are computed by this formula:

    PNG
    media_image7.png
    194
    376
    media_image7.png
    Greyscale

“.
Here, Arsovski discloses log-odds contribution (“ln(odds)”), which they also refer to as “weight of evidence (WOE)”, which is calculated as log odds: 

    PNG
    media_image2.png
    44
    375
    media_image2.png
    Greyscale

Arsovski also discloses that the Score is calculated as:

    PNG
    media_image4.png
    41
    371
    media_image4.png
    Greyscale

Arsovski also goes on to note that while calculating the points for aa particular predictor variable, the following equation is used:

    PNG
    media_image7.png
    194
    376
    media_image7.png
    Greyscale

In which case, 

    PNG
    media_image8.png
    47
    158
    media_image8.png
    Greyscale

is functionally acting as a working log-odds contribution, as it is analogous to “ln(odds)” in Eq 3, and as stated before, WOE is calculated as a log odds, so this whole term is a shifted and scaled log odds. This term is multiplied by Factor and added to a fraction of offset in order to create a fraction of the Score, that is, a portion of the Score that is contributed by the particular predictor.
Note that, while not shown on the Equation, Arsovski states:  “For each attribute, the WOE and the regression coefficient are multiplied together. Then, a fraction of the regression intercept is added. Multiply this by -1 and by Factor”.  Therefore, Arsovski is stating, via the “Multiply by -1”:
Score contribution = -1*(WOEi * betaj + a/n)*Factor + Offset/n
Therefore, with the always negative working log-odds contribution, it is obvious to see that the Score Contribution increases as the working log-odds contribution decreases.  Thus, Arsovski teaches that calculating a respective maximum score is based on the identified working minimum log-odds contribution for the respective input variable.  Therefore, combined with Jordan’s calculating a respective maximum score, the two arts combined teach that one must calculating a respective maximum score effectively comprises identifying a respective working minimum log-odds contribution.)
Jordan and Arsovski are analogous art because they are both in the field of endeavor of credit scoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network credit scoring of Jordan, with the ontology driven credit scoring model of Arsovski.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce the risk of losing money (Arsovski, Conclusion, Last Sentence: “Using the proposed method for scoring clients we ensure the following advantages: Minimization of the investment risk focused global investments in accordance with the development strategy and objective analysis-based decision making in government development funds.”)
(End of mapping)
On Page 302 at the beginning of Section IV, Arsovski indicates these equations are part of their “ontology”:  “This section presents a creation of the ontological client scoring model in the development funds domain. The authors propose the use of ontologies to build models of general domain knowledge” and in Section A:  “The implementation of the government development strategy in parallel with mathematical scoring models is a fundamental prerequisite for creating ontology.”  Thus, the “ontology driven approach” that Appellant points out is inclusive of Arsovski’s weight of odds approach, and thus Arsovski’s motivation applies to it as well.  Arsovski, Page 305 Conclusion, states:  “Using the proposed method for scoring clients we ensure the following advantages: Minimization of the investment risk focused global investments in accordance with the development strategy and objective analysis-based decision making in government development funds.”  Here, Arsovski discloses “minimization of the investment risk”, and thus one of ordinary skill in the art would be motivated to use Arsovski’s method in order to reduce the risk of losing money.  Appellant has indicated that “Essentially any credit-risk-related prior art could be combined together simply by copying and pasting the alleged reason ‘to reduce the risk of losing money’”. Examiner points out that other prior art is not of concern here, but only Arsovski, which indeed is directed to minimizing investment risk, as stated by Arsovski.  Appellant alleges that “Examiner has failed to explain how Arsovski is even useful with Jordan’s approach”.  Examiner respectfully disagrees, reiterating Arsovski’s motivation of minimizing investment risk, as disclosed above.  Examiner also points out that Appellant makes no compelling argument that Arsovski is incompatible with Jordan.
Argument 3:  Appellant argues on Pages 11-12, regarding dependent claims 4 and 13, that “The Examiner asserts that Protobi’s ‘trimming’ and ‘winsorizing’ teaches the features that are admittedly absent from the other references. However, the point of Protobi’s trimming and winsorizing is to exclude or cap outliers from survey results. This contrasts with Appellant’s claim features which use—not exclude—the ‘predefined lowest percent of the calculated log-odds contributions for the given input variable.’”
Examiner respectfully disagrees.  The claims recite “wherein the identified working minimum log-odds contribution for a given input variable is a maximum calculated log-odds contribution of a predefined lowest percent of the calculated log-odds contributions for the given input variable.”  Examiner points out that this is described in more detail in Instant Specification [0042]: “As examples, the working minimum log-odds contribution could be the maximum log-odds contribution among the 5% or 10% of the M training-data observations having the lowest calculated log-odds contributions for that input variable.”  This is similar to Protobi as it describes first removing the extremes from the distribution.  Protobi, Page 2, discloses: “’Trimming’ data excludes the outlier values from your analysis. ‘Winsorizing’ retains the responses in your basis but caps numeric outliers so they fall at the edge of the main distribution. A common request is to bound the data to the [5%, 95%] percentiles. However in practice survey data is often highly asymmetric, so clipping the data at just the high end may be reasonable.”  Appellant’s instant invention is similar to this, as the “working” minimum is actually the minimum after ignoring (trimming) the lowest “5% or 10%”.  Despite Appellant’s claim that they do “not exclude”, Appellant’s “working minimum” is clearly a minimum after exclusion, or as stated in the claim language, “maximum… of a predefined lowest percent”. 
Appellant continues to argue that “Moreover, Protobi has nothing to do with credit scoring. Instead, as the Examiner’s quoting of Protobi acknowledges, Protobi is directed to manipulating survey data.”  
Examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Appellant has provided no evidence that Protobi’s trimming is not compatible or teaches away from Jordan.  Jordan need not be directed to survey data in order to apply the statistical techniques of Protobi.
Appellant continues to argue that:  “Protobi explains that trimming or winsorizing are applied to survey data because survey data is ‘often highly asymmetric.’ The Examiner made zero assertions that the approaches in Jordan, Arsovski, and Carmona suffer from asymmetric data. As such, the Examiner has not provided any rational reason that explains why one skilled in the art would look to approaches for manipulating survey data to modify how a ‘working minimum log-odds contribution for a given input variable is a maximum calculated log-odds contribution,’ etc. Nothing in Protobi, nothing in Jordan, nothing in Arsovski, and nothing in Carmona describes the need to exclude outliers for purposes of credit scoring.”
Examiner respectfully disagrees and reiterates the motivational statement given in the Office Action, that one of ordinary skill in the art would be motivated to combine the statistical teachings of Protobi with the credit related prior art of Jordan, Arsovski, and Carmona in order to achieve more accurate estimates for creditworthiness by removing outliers.  For reference, Examiner herein includes the rejection from the Final Office action in its entirety, including how Protobi combined with the other prior arts teaches the claimed limitation, and the motivation to combine:

As per Claim 4, the combination of Jordan, Arsovski, and Carmona teaches the method of Claim 1. As discussed in Claim 1, Arsovski teaches identified working log-odds contribution for a given input variable (Arsovski, Eq 6, discloses:

    PNG
    media_image8.png
    47
    158
    media_image8.png
    Greyscale

wherein the WOE term is a log-odds contribution and the full term is a shifted and scaled working log-odds contribution for a given input variable.)
	However, Arsovski does not explicitly teach identified minimum working log-odds contribution for a given input variable.
	Jordan teaches identified minimum working log-odds contribution for a given input variable.  (Jordan, Para [0092], discloses:  “In some aspects, the automated modeling application constrains a neural network model to agree with observed monotonic trends in the data. The value x.sub.i.sup.m of X.sub.i that maximizes an output expected value score can be explicitly determined by one endpoint of the predictor variable X.sub.i's domain. As a result, for each consumer, equation (12) can be leveraged to rank-order a number of points lost for each predictor variable. Adverse action codes can be associated with each predictor variable and the ranking can correctly assign the key reason codes to each consumer.”  Here, Jordan discloses for a given input variable (for each Xi), calculating a maximum score (“that maximizes an output expected value score”).  As discussed in Claim 1, Jordan’s maximum score, in view of Arsovski’s Score equation which is multiplied by -1:  

    PNG
    media_image7.png
    194
    376
    media_image7.png
    Greyscale

“For each attribute, the WOE and the regression coefficient are multiplied together. Then, a fraction of the regression intercept is added. Multiply this by -1 and by Factor”
Results in:
Score contribution = -1*(WOEi * betaj + a/n)*Factor + Offset/n
Which results in the fact that Jordan’s maximum score effectively comprises an identified working minimum log-odds contribution for a given input variable.)
	However, the combination of Jordan, Arsovski, and Carmona thus far fails to teach wherein the identified working minimum log-odds contribution for a given input variable is a maximum calculated log-odds contribution of a predefined lowest percent of the calculated log-odds contributions for the given input variable.
Protobi teaches wherein the identified working minimum [log-odds contribution for a given input variable] value is a maximum calculated [log-odds contribution] value of a predefined lowest percent of the [calculated log-odds contributions for the given input variable] values.  (Protobi, Page 2, discloses:  ““Trimming” data excludes the outlier values from your analysis. “Winsorizing” retains the responses in your basis but caps numeric outliers so they fall at the edge of the main distribution. A common request is to bound the data to the [5%, 95%] percentiles. However in practice survey data is often highly asymmetric, so clipping the data at just the high end may be reasonable.”  Here, Protobi discloses that after Trimming or Winsorizing, the data is bound within certain percentiles such as [5%, 95%].  The minimum of such a collection of data is the maximum of the lowest 5% (or whichever threshold is chosen).  Thus, Protobi discloses wherein the identified working minimum value is a maximum calculated value of a predefined lowest percent of the values.)
Jordan, Arsovski, Carmona, and Protobi are analogous art because they are all in the field of endeavor of statistical analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the credit scoring of Jordan, Arsovski, and Carmona with the trimming or winsorizing of Protobi.  The modification would have been obvious because one of ordinary skill in the art would be motivated to achieve more accurate estimates for creditworthiness by removing outliers (Protobi, Page 1: “Sometimes your data has outliers. Trimming and Winsorizing are two ways to mitigate the effect of extreme values on your analysis. Two more alternatives are to recode or simply retain them.”)
(End of mapping)

Argument 4:  Appellant argues on Pages 12-13 that  “Regardless, Appellant’s field of endeavor cannot be fairly characterized as broadly being ‘statistical analysis.’ Paragraph [0001] from Appellant’s specification provides actual evidence. This actual evidence establishes that Appellant’s field is ‘evaluation and processing of results of machine-learning models.’ Protobi has nothing to do with machine- learning models. As established above, Protobi is concerned with survey data, and Appellant’s invention is not. Moreover, the Examiner’s assertion regarding ‘statistical analysis’ is inconsistent with the Examiner’s prior assertions that Jordan, Arsovski, and Carmona are from the field of ‘credit scoring’ and ‘financial risk scoring.’ Protobi has nothing to do with credit scoring or financial risk scoring, so Protobi is not even in the same field as Jordan, Arsovski, and Carmona.”
Examiner respectfully disagrees.  Appellant’s “processing of results of machine-learning models” include models that inherently perform probabilistic and statistical calculations, as Instant Specification [0038] discloses the “odds” of an event.  [0038] continues to state:  “In general, in the arts of statistics, machine-learning, and the like, the natural logarithm is the default (i.e., most common) logarithm that is used”.  Examiner points out that “log-odds” are recited throughout the application, and [0042] discloses:  “maximum log-odds contribution among the 5% or 10% of the M training-data observations”, a clear statistical calculation.  Examiner had already shown how Jordan discloses log-odds, and thus Jordan is also in the field of endeavor of statistical analysis and analogous to Protobi. Thus, Appellant’s invention is clearly in the field of endeavor of statistical analysis, carried out within machine learning. 
Examiner also disagrees that, being related to survey data, “Protobi has nothing to do with credit scoring or financial risk scoring, so Protobi is not even in the same field as Jordan, Arsovski, and Carmona.”  Examiner respectfully points out MPEP 2141.01(a), which states, regarding analogous art:  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 121.  Even if one were to argue that Protobi and Jordan, Arsovski, and Carmona are not in the same field of endeavor (Examiner submits that they are), Protobi is certainly “pertinent to the problem faced by the inventor”, as Protobi provides a solution to outliers in statistical analysis, which is carried out by Jordan, Arsovski, and Carmona to analyze credit risk.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEONARD A SIEGER/Examiner, Art Unit 2126                                                                                                                                                                                                        

Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126     

/Jason Cardone/
Primary Examiner

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.